Citation Nr: 1220621	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-25 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 40 percent for residuals of prostate cancer. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1969 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In that rating decision, the RO granted entitlement to service connection for residuals of prostate cancer and assigned a 10 percent disability rating, effective from April 30, 2007.  The Veteran appealed the assigned initial rating. 

By the way of a February 2011 rating decision, the RO increased the disability rating from 10 to 40 percent disabling, effective from April 30, 2007.  Since higher schedular ratings are available, the claim for an (increased) initial rating for residuals of prostate cancer remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has asserted that his disability due to residuals of prostate cancer impacts his ability to work as a construction worker.  See July 2009 substantive appeal, VA Form 9.  As the record appears to raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.  See Id. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board has determined that further development of the Veteran's claim is warranted. 

In this regard, the Board notes that there appears to be outstanding records of pertinent VA and private treatment.  The record shows that in April 2009, the Veteran submitted a completed VA Form 21- 4142, Authorization and Consent to Release Information for his treating physicians at the University of Virginia Health System for treatment records for his prostate cancer.  No attempt has yet been made to obtain those identified records from the University of Virginia Health System since November 2007 to present.  A remand is in order to attempt to obtain these records.

Moreover, it does not appear that the claims folder has been updated with copies of the Veteran's VA treatment records since May 2009.  A May 2009 VA treatment record reflects that the Veteran was to be scheduled for a future urology consult for symptomatology (hematuria) that has been associated with his disability due to residuals of prostate cancer.  Since it appears that the Veteran has continued to be treated for residuals of prostate cancer by VA, a remand is needed to update the claims folder with copies of the Veteran's VA treatment records since May 2009.

A remand is also need to provide the Veteran with a new VA examination to evaluate the current severity of his disability due to residuals of prostate cancer.  In his July 2009 substantive appeal, VA Form 9, the Veteran reported that he sometimes requires the use of an absorbent pad because of severity of his voiding dysfunction associated with his residuals of prostate cancer.  At the time of the most recent VA examination in June 2009, the Veteran denied the use of any absorbent pads.  It appears that the Veteran's disability has worsened.  Moreover, it has been almost three years since the Veteran's disability due to residuals of prostate cancer was last evaluated. 

VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Given the evidence that the Veteran's disability due to residuals of prostate cancer has worsened and the age of the most recent VA examination, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

In addition, the Court has recently held that if the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  In this case, the Veteran has asserted that his disability due to residuals of prostate cancer impacts his ability to work as a construction worker.  See July 2009 substantive appeal, VA Form 9.  As such, it appears that the Veteran is claiming that he is unable to obtain or maintain employment, at least in part, due to his service-connected disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki.  See Id., 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and permit him the full opportunity to supplement the record as desired.  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

2. The RO/AMC should obtain any outstanding records of pertinent VA treatment since May 2009 and associate them with the claims folder. 

3. The RO/AMC should send the Veteran another letter requesting that he provide information, and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal.  In particular, the Veteran should be asked to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for any pertinent treatment records, including records from University of Virginia Health System since November 2007.  

4. If any identified records cannot be obtained, the Veteran should be so informed, and a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

5. Once all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA genitourinary examination, to determine the nature, extent, and severity of his service-connected residuals of prostate cancer.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include PSA results) deemed necessary should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should indicate whether the Veteran's prostate cancer has recurred.  If not, the examiner should comment on the frequency of urination (at night and during the day) and whether the Veteran has renal and/or voiding dysfunction.  With regard to the latter, the examiner should discuss whether the Veteran requires the use of an appliance or the wearing of absorbent materials and the frequency with which they must be changed per day and time between his daytime and nighttime voiding intervals. 

The examiner should also be asked to provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his disability renders him unable to secure or follow a substantially gainful occupation.

The examiner should set forth detailed findings and a complete rationale for any opinion or conclusion expressed in a legible report.  If any requested medical opinion cannot be given, the examiner(s) should state the reason(s) why. 

6.  When the development requested has been completed, the case should be reviewed by the RO/AMC and the issues should be readjudicated on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


